DETAILED ACTION
Receipt of Arguments/Remarks filed on March 22 2021 is acknowledged. Claims 4, 14 and 19-21 were/stand cancelled. Claims 1-3, 5-13, 15-18 and 22 are pending. Claims 5-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 27 2017. Claims 1-3, 12-13, 15-18 and 22 are directed to the elected invention.
In consideration of the amendment and in reconsideration of the prior office actions and responses thereto, rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) (62/263,152) is acknowledged.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3, 15-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Allef et al. (US PGPUB No. 20140349902, cited in the Office action mailed on 1/30/18) in view of Bernard et al. (USPGPUB No. 20070014748, cited in the Office action mailed on 6/12/19) as evidenced by Benvenuti (futurederm.com, 2011, cited in the Office action mailed on 1/4/19) and Anderson et al. (USPGPUB No. 20090104136, cited in the Office action mailed on November 13 2019).
Applicant Claims
The instant application claims a shampoo composition comprising from about 0.1 to about 20% of a moisture control material which is oleic acid wherein the shampoo composition further comprises from about 0.5 to about 2% of salicylic acid, from about 2 to about 10% of 2-hydroxyethyl urea and propylene glycol and wherein there is a decrease moisture pickup determined by a DVS method as compared to a control with no moisture control materials. The instant application claims method of treating hair using the shampoo composition of Claim 1 wherein hair treated with the shampoo composition results in a decrease moisture pickup determined by a DVS method as compared to a control with no moisture control materials.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Allef et al. is directed to aqueous hair and skin cleaning compositions comprising biosurfactants.  Table 24 is a shampoo comprising water (solvent) in an amount greater than 20%,  oleic acid in 0.4%, cocamidopropyl betaine (cationic surfactant in 2% propylene glycol and citric acid to adjust pH to 5.0 (reading on instant claims 15-16).  Table 25 teaches a shampoo comprising water in greater than 20%, oleic acid in 0.15%, propylene glycol, glycol distearate in 1% and cocamidopropyl betaine in 2.5 (reading on cationic surfactant of claim 18). Gels are taught (claim 15).  The fatty acid is included in amounts from 0.1 to 20% by weight of the sum of fatty acid and surfactants where surfactants are used in an amounts from 1 to 30% (claim 1).  Fatty acids taught include valeric acid and oleic acid (paragraph 0029).  Exemplified compositions include oleic acid and salicylic acid and propylene glycol (table 41, 66, 77, 82, reading on the claimed combination of oleic acid, salicylic acid and propylene glycol recited in claim 1).  Exemplified amounts of salicylic acid include 2% (table 66).  The compositions can also comprise urea (paragraph 0046).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Allef et al. does not teach compositions comprising 2-hydroxyethyl urea.  However, this deficiency is cured by Bernard et al.
	Bernard et al. is directed to urea compounds that promote desquamation.  Taught is a method for stimulating desquamation of the skin and/or the mucous membranes and/or superficial body growths comprising apply to skin or superficial body growths urea compounds of formula I (claim 1).  Claim 6 recites a compound of formula I is N-(2-hydroxyethyl)urea.  Application to the skin and/or scalp is claimed (claim 12).  Taught is combination of two desquamation-stimulating agents the compound of formula I and salicylic acid (paragraph 0223).  The quantity of N-(2-hydroxyethyl)urea and of any other compound of formula I is from 0.1 to 20% by weight.  Less than or 
	Benvenuti teaches that Pequi oil which is mostly oleic acid is better for frizzy hair.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Allef et al. and Bernard et al. and utilize 2-hydroxyethyl urea in the invention of Allef et al. in order to provide for desquamation as taught by Bernard et al.  One of ordinary skill in the art would have a reasonable expectation of success as the urea compounds of Bernard et al. are taught to be used in shampoos and with other desquamation agents such as salicylic acid and Allef et al. teaches the compositions can comprise urea. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the shampoo composition to treat hair.  One of ordinary skill in the art would have been motivated to utilize shampoo with hair as that is the design of a shampoo.  Although the reference is silent about the moisture pickup, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 
Regarding the claimed amount of salicyclic acid, Allef et al. exemplify an amount reading on the claims.  Regarding the claimed amount of oleic acid, Allef et al. teaches an overlapping amount.  Regarding the claimed amount of 2-hydroxyethyl urea, Bernard prima facie case of obviousness exists. See MPEP 2144.05.
Regarding the claimed for hair frizz reduction, this is the intended use of the composition.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02.  Since Allef et al. exemplify a composition comprising the same claimed moisture control material in an overlapping amount, it is capable of performing the intended use.

Claims 1-3, 12-13, 15-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Allef et al. in view of Bernard et al. as applied to claims 1-3, 15-18 and 22 above and in further view of Moller et al. (US Patent No. 4496536, cited in the Office action mailed on 1/30/18), Khoshdel et al. (USPGPUB No. 20050175567, cited on PTO Form 1449) and Taylor et al. (USPGPUB No. 20080138438, cited in the Office action mailed on 1/30/18).
Applicant Claims
The instant application claims the composition further comprises 5- chlorosalicylic acid, 2,4-dihydrobenzoic acid and 2-hexyl-1-decanol.  The instant application claims the composition further comprises 5- chlorosalicylic acid and 2-hexyl-1-decanol.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)


Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Allef et al. does not teach the inclusion of 5-chlorosalicylic acid, 2,4-dihydrobenzoic acid or 2-hexyl-1-decanol.  However, these deficiencies are cured by Moller et al., Khoshdel et al. and Taylor et al.
Moller et al. is directed to sebosuppressive cosmetic preparations containing long-chained alkanols and antioxidants.  Taught are topical cosmetic preparations useful in the treatment of seborrhea and strongly oily hair.  The compositions comprise alkanols such as 2-hexyldecanol (column 1, lines 45-59 and claim 2).  Shampoo is exemplified (example 1).  Hexadecanol is exemplified (table sample 8 and 15).
	Khoshdel et al. is directed to hair care compositions containing phenolic styling agents.  Taught are hair care treatment compositions comprising a styling compound of formula 1: 
    PNG
    media_image1.png
    187
    227
    media_image1.png
    Greyscale
.  A preferred composition is where n is 0 and R2-R6 is H or OH (paragraph 0020).  R1 includes H or OH (paragraph 0007).  Compositions of the invention include shampoos (paragraph 0026).  The compound provides improved hold to the hair (paragraph 0017).  Conditioner compositions additionally comprise fatty materials. The combined use of fatty materials and cationic surfactants is believed to be especially advantageous because this leads to the 
	Taylor et al. is directed to compositions having high antiviral and antibacterial efficacy. Taught are personal care products incorporating an active antimicrobial agent (paragraph 0067).  Taught are the inclusion of organic acids to control the pH.  Acids taught include 5-chlorosalicylic acid (paragraphs 0118-0123).  The pH taught is 5 or less.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Allef et al., Bernard et al., Moller et al., Khoshdel et al. and Taylor et al. and utilize 2-hexyldecanol in the composition of Allef et al. One of ordinary skill in the art would have been motivated to utilize 2-hexyldecanol in order to treat seborrhea as taught by Moller et al.  One of ordinary skill in the art would have a reasonable expectation of success as Moller et al. teaches the use of these compounds in a shampoo.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught alcohols as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Allef et al., Bernard et al., Moller et al., Khoshdel et al. and Taylor et al. and utilize the styling compounds of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Allef et al., Bernard et al., Moller et al., Khoshdel et al. and Taylor et al. and utilize 5-chlorosalicylic acid to manipulate the pH.  Since Allef et al. exemplify the use of acids to control the pH, there is a reasonable expectation of success in utilizing the 5-chlorosalicylic acid.  It would have been obvious to one of ordinary skill in the art to try any known acid pH modifiers as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 12-13, 15-18 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of US Patent No. 10561591 (copending Application No. 15367363 (USPGPUB No. 20170157011)). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  It is noted that a notice of allowance has been mailed in this case but no patent number has been issued yet.
The instant application claims a shampoo composition comprising from about 0.1 to about 20% of a moisture control material which is oleic acid wherein the shampoo composition further comprises from about 0.5 to about 2% of salicylic acid, from about 2 to about 10% of 2-hydroxyethyl urea and propylene glycol and wherein there is a decrease moisture pickup determined by a DVS method as compared to a control with no moisture control materials. The instant application claims method of treating hair using the shampoo composition of Claim 1 wherein hair treated with the shampoo composition results in a decrease moisture pickup determined by a DVS method as compared to a control with no moisture control materials.
Patent ‘591 claims a method for hair frizz reduction comprising the steps of a) performing a hair cleansing by applying a hair shampoo and rinsing and b) performing one or more additional hair treatments wherein compositions used in steps a and b) comprise from 0.1 to about 20% of one or more moisture control material. The same moisture control material is claimed.  Components specifically claimed include 2-hexyl-1-decanol, 2,4-dihydroxybenzoic acid and 5-chlorosalicylic acid.  Salicylic acid is claimed.  Hydroxyethyl urea is claimed.  Hair treated with the method for hair frizz 
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another.

Claims 1-3, 12-13, 15-18 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of US Patent No. 10632054 (Application No. 14677636 (USPGPUB No. 20160287495) in view of Bernard et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Patent ‘054 claims a method for hair frizz reduction wherein hair is soaked in an aqueous composition comprising a moisture control material.  The same moisture control material. Also claimed is 2-hexyl-1-decanol, oleic acid, 2,4-dihydroxybenzoic acid and 5-chlorosalicylic acid.  Overlapping pH is claimed.  Salicylic acid is claimed.  Copending ‘636 does not claim the inclusion of 2-hydroxyethyl urea.  However, this deficiency is cured by Bernard et al.
Bernard et al. is directed to urea compounds that promote desquamation.  Taught is a method for stimulating desquamation of the skin and/or the mucous membranes and/or superficial body growths comprising apply to skin or superficial body growths urea compounds of formula I (claim 1).  Claim 6 recites a compound of formula I is N-(2-hydroxyethyl)urea.  Application to the skin and/or scalp is claimed (claim 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of copending ‘636 and Bernard et al. and utilize 2-hydroxyethyl urea in the composition of copending ‘636 in order to provide for desquamation as taught by Bernard et al.
With regard to the functional limitation pertaining to decrease in moisture pickup, copending ‘636 discloses the same claimed moisture control materials. Note MPEP 2112.01: "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Claims 1-3, 12-13, 15-18 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent No. 10111820 (Application No. 14959243; USPGPUB No. 20160158135). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.

With regard to the functional limitation pertaining to decrease in moisture pickup, patent ‘820 discloses the same claimed moisture control materials. Note MPEP 2112.01: "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another.

Response to Arguments
Applicants’ arguments filed March 22 2021 have been fully considered but they are not persuasive.
Firstly, the examiner notes Applicants repeat many of the same arguments are previously presented.  This arguments have already been addressed and reasons for why this arguments are not persuasive will not be repeated here.  Docket No. 14116 Amdt. Dated March 22, 2021 Reply to Office Action mailed on December 21, 2020Customer No. 27752	
Reply to Office Action mailed on December 21, 2020Customer No. 27752Docket No. 14116Amdt. Dated March 22, 2021Reply to Office Action mailed on December 21, 2020Customer No. 27752Docket No. 14116Amdt. Dated March 22, 2021Reply to Office Action mailed on December 21, 2020Customer No. 27752Applicants argue that (1) the examiner is just making conclusory statements.   Applicants asserts Allef et al. and Bernard et al., provide noPage 16 of 28Appl. No. 15/367,356Docket No. 14116 Amdt. Dated March 22, 2021Reply to Office Action mailed on December 21, 2020Customer No. 27752identified reason that would have prompted a person of ordinary skill in the relevant field to specifically select the claimed combination of salicylic acid and 2-hydroxyethyl urea to result in improved efficacy for % water reduction and % frizz reduction, as supported by data of the present invention. Applicants argue that with regards to the data in table 5, the Office Action assert that this composition does not include oleic acid which is a required ingredient of the claimed composition. Applicants re-assert that Example G, pages 29-31 of the specification of the present invention demonstrates oleic acid indeed provides % water reduction at high humidity which translate to frizz reduction, which is line with the claims, as now amended, and specifically wherein there is a decrease moisture pickup determined by a DVS method as compared to a control with no moisture control materials.  Applicants re-assert that the data supports the present claim scope and is not required to provide data for each and other concentration. In fact, at 2% hydroxyethyl urea, the data demonstrates a significant effect which is at the low end of the concentration claimed. Applicants asserts Allef et al., and Bernard et al., provide no identified reason that would have prompted a person of ordinary skill in the relevant field to specifically select the claimed combination of salicylic acid and 2-hydroxyethyl urea to result in improved efficacy for % water reduction and % frizz reduction, as supported by data of the present invention. Applicants traverse this assertion in that it would not be obvious to one of skill in the art to look to Bernard et al. directed at DESQUAMATIONPage 17 of 28 Appl. No. 15/367,356 Docket No. 14116Amdt. Dated March 22, 2021Reply to Office Action mailed on December 21, 2020Customer No. 27752and selectively pick 2-hydroxyurea to increase penetration of moisture control material for frizz reduction.  Applicants assert this is a conclusory Page 18 of 28Appl. No. 15/367,356
Regarding applicants’ first arguments, it appears applicants are arguing that a teaching of desquamation somehow makes the use of 2-hydroxyethyl urea non-obvious.  The examiner cannot agree.  Bernard teaches that the compounds of formula I, which includes 2-hydroxyethyl urea, for the treatment of dandruff.  Bernard expressly teaches the composition can be for the care of the scalp and in particular a shampoo (paragraph 0073).  Thus incorporation of a desquamation agent into a shampoo composition would have been obvious based on the teachings of Bernard. This is an express teaching not based on hindsight.  Since salicylic acid is a desquamation agent as taught by Bernard and Allef et al. exemplifies the use of salicylic acid, there is a reasonable expectation that desquamation agents are not excluded by the teachings of Allef et al.  In order to render the claims obvious, it is not a requirement that the 2-hydroxyethyl urea increase penetration of the moisture control material for frizz reduction.  The instant claims just require that there is a decrease moisture pickup in the composition as compared to a control with no moisture control materials.  Since Allef et al. expressly teaches oleic acid in the same claimed amount, the instantly claimed moisture control agent, there is an expectation that the same functional limitations will be achieved when compared to a control with no moisture control material.  Note: MPEP 2144. "The reason or motivation to modify the reference may often suggest what the inventor has done but for a different 
Regarding the data in table 5, none of the examples include all of the ingredients recited in claim 1, namely, oleic acid, salicylic acid and 2-hydroxyethyl urea.  Examples G and I while containing oleic acid, only example I includes salicylic acid and none contain 2-hydroxyethyl urea.   Therefore, the data is not commensurate in scope as it is not a single variable comparison or a comparison to the closest prior art.  The MPEP makes it clear that the unexpected results or property must be commensurate in scope to the claims.  Note: MPEP 716.02(d).    Therefore, contrary to applicants assertion that a test at a single concentration is sufficient, this is not correct, especially when the prior art exemplifies the combination of salicylic acid and oleic acid.  Additionally example XXIX does not include 2-hydroxyethyl urea and includes 2% salicyclic acid, example XXX includes 2% 2-hydroxyethyl urea and 2% salicyclic acid.  The difference between these two examples is 4.7 and 5.6.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  An unexpected property or result must actually be unexpected and of statistical and practical significance.  The burden is on the applicant to establish the results are in fact unexpected, unobvious and of statistical and practical significance.  See MPEP 716.02.  Since the primary reference exemplifies the combination of salicyclic acid and oleic 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., % water reduction and % frizz reduction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The instant claims only recites an intended use which is “for hair frizz reduction”, no particular degree of hair frizz reduction is required.  Additionally, the claim just recites there is a decrease moisture pickup wherein no particular degree of moisture pickup is required.  It seems like applicants are of the position that desquamation somehow makes Bernard not applicable to the teachings of Allef et al.  The examiner cannot agree.  Firstly, Allef et al. suggest that urea and salicylic acid can be included.  Secondly both are taught as being directed to composition which are applied to the hair.  Since Bernard et al. provides a motivation to utilize 2-hydroxyethyl urea, it would have been obvious to include this agent with the salicylic acid taught in Allef et al. for the reasons taught in Bernard.  Once again, the KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007). As long as some suggestion to combine the elements is provided by the prior art as a whole, the law does not require that they be combined for the reason or advantage contemplated by the inventor. In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992); In re Kronig, 539 F.2d 1300, 1304 (CCPA 1976). MPEP 2143.01.  Allef et al. exemplifies the combination of oleic acid, salicylic acid and propylene glycol and suggests amounts of these ingredients which are suitable.  Thus, this reference clearly teaches how to combine the elements in the claimed levels.  Bernard et al. teaches 2-hydroxyethyl urea and suitable amounts.  Thus to arrive at the claimed invention, one skilled in the art would merely need to add the 2-hydroxyethyl urea in the amounts taught by Bernard et al. to the exemplified composition of Allef et al.  This is not an obvious to try or hindsight reconstruction.  Applicants have provided no evidence that one skilled in the art would have been lead away from combining a desquamation agent in a composition which is capable of reducing hair frizz.  The examiner cannot agree that the Office action did not provide motivation for combining the claimed elements and that these are conclusory statements.  Moller et al. clearly teaches that the alkanol is used to treat oily hair or In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Moller et al., Khoshdel et al. and Taylor et al. provide the motivation utilize the specifically claimed ingredients.  Therefore the rejection is not based on hindsight but what is suggested by the prior art.  Once again, the prior art need to select the claimed ingredients for the reasons applicants select the claimed ingredients.  It appears Applicants are of the position that the claims just require the combination of salicylic acid and 2-hydroxyethyl urea.  However, that is not correct.  Claim 1 requires oleic acid, salicylic acid, 2-hydroxyethyl urea and propylene glycol.  Applicants must demonstrate 
Applicants argue that (2) the ODP rejections should be held in abeyance since the rejections are provisional.
Regarding applicants’ fifth argument, firstly, none of the rejections are provisional. All are now over US Patents.  Nonetheless, the rejections are maintained since applicant has not made any substantive arguments traversing the rejection.  .Applicant(s) is/are reminded that a request to hold a rejection in abeyance is not a proper response to a rejection. Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02). 
	Finally, it is noted that the examiner has attempted to response to all of Applicants arguments.  However, the arguments are extremely difficult to follow.  The response repeats many sections of not only the Office action, but the arguments presented by the examiner.  The response does not clearly indicate where Applicants 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616